     Case 3:20-cv-03005-L-BH Document 4 Filed 10/29/20                  Page 1 of 2 PageID 10



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

STEVEN WAYNE QUICK,                                §
                                                   §
                 Petitioner,                       §
v.                                                 §     Civil Action No. 3:20-CV-3005-L-BH
                                                   §
CHRISTOPHER CASTANON,                              §
                                                   §
                 Respondent.                       §

                                               ORDER

        On October 1, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 3) was entered, recommending that this habeas action be

dismissed without prejudice under 28 U.S.C. § 1915(g) unless Petitioner pays the requisite filing fee

within the time for filing objections to the Report because he has not alleged or established that he

is in imminent danger of serious physical injury. The Report further recommends that: “The plaintiff

should also be WARNED that if he continues to file civil actions without prepaying the filing fee

or making a showing of imminent danger, he could be subject to sanctions, up to and including

monetary sanctions payable to the Court.” Report 3. As of the date of this order, Petitioner had not

paid the filing fee or filed objections to the Report.

        Having considered Petitioner’s petition (Doc. 2), the file, record in this case, and Report, the

court determines that the findings and conclusions of the magistrate judge are correct, and accepts

them as those of the court. Accordingly, the court dismisses without prejudice this action under

28 U.S.C. § 1915(g). Further, the court warns Plaintiff that he could be sanctioned if he




Order – Page 1
   Case 3:20-cv-03005-L-BH Document 4 Filed 10/29/20                                 Page 2 of 2 PageID 11



continues to file civil actions without prepaying the filing fee or making a showing of imminent

danger.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s Report filed

in this case. In the event a notice of appeal if filed, Petitioner must pay the $505 appellate filing fee

or submit a motion to proceed in forma pauperis on appeal.

        It is so ordered this 29th day of October, 2020.


                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge



        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
